Citation Nr: 9907182	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96- 00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
left eye disability as a result of surgery performed at a 
Department of Veterans Affairs facility in May 1982.



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied benefits 
under 38 U.S.C.A. § 1151 for left eye blindness as a result 
of surgery at a VA facility.  

The Board remanded the case to the RO in August 1997 for 
additional development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the claim in this decision.  

The Board notes that in November 1991, in another case, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) 
invalidated 38 C.F.R. § 3.358(c)(3).  Gardner v. Derwinski, 1 
Vet. App. 584 (1991).  The Court's decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).  

The Board also notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During VA hospitalization in May 1982, the veteran 
underwent surgery for cataract extraction with implantation 
of an intraocular lens in the left eye; an inappropriate lens 
was implanted.  

3.  Medical evidence shows that the veteran has a high myopic 
astigmatism in the left eye as a result of the incorrect 
implant which causes intolerance to full spectacle vision 
correction and prevents useful vision in the left eye.  


CONCLUSION OF LAW

Benefits under 38 U.S.C.A. § 1151 for additional left eye 
disability as a result of surgery performed at a VA facility 
in May 1982 are warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.358(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

I.  Factual Background

A VA hospital summary reported that the veteran was 
hospitalized from May 23-27, 1982 for a cataract extraction 
with implantation of an intraocular lens in the left eye.  
Physical examination at admission revealed a mature cataract 
on the lens of the left eye.  On fundus examination, there 
was no view in the left eye.  The operative report dated May 
25, 1982 reported that the veteran was taken to recovery in 
good condition.  

A VA outpatient report from the eye clinic revealed that the 
veteran was seen in July 1982.  The impression was a 
miscalculation on the lens power of the left eye.  In August 
1982, it was noted that the veteran was status post 
implantation of a lens in the left eye that gave him a very 
myopic refraction.  In October 1982, the veteran related that 
he was exceedingly unhappy with the current situation and he 
desired to have the left lens removed.  The physician 
recommended against this.  A subsequent report dated in June 
1985 noted a high myopia secondary to the wrong lens in the 
left eye.  

The veteran was scheduled to testify at a personal hearing in 
February 1997.  He failed to report.  

On VA examination in March 1998, the veteran complained of 
poor vision in the left eye after a cataract extension.  He 
related that the wrong implant was put in.  Uncorrected 
visual acuity of the left eye was 20/400 near, and count five 
fingers five feet far.  Corrected visual acuity of the left 
eye was J-2 near, and 20/40+ far.  There was no diplopia and 
no visual deficit.  There was pseudophakia in both eyes with 
posterior capsular opacities.  The diagnosis was significant 
myopic astigmatism in the left eye and anisometropia 
secondary to incorrect intraocular lens implant power.  The 
examiner commented that this caused intolerance of spectacle 
correction in the left eye which could be corrected by 
intraocular lens implant exchange.  In an April 1998 
addendum, the examiner clarified that the high myopic 
astigmatism in the left eye was secondary to an error in 
choosing the power of the intraocular lens implant at the 
time of the surgery.  The resulting anisometropia left the 
veteran intolerant of full spectacle correction and he was 
forced to function without useful vision in the left eye.  
Again, the problem was correctable with surgery by exchanging 
the existing implant for one with the correct power.  

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
disability or dependency and indemnity compensation benefits 
shall be awarded in the same manner as if such disability 
were service connected.  

The corresponding regulation provides:  The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body party involved being considered 
separately.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  Furthermore, in determining whether additional 
disability or death resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:  (1)  It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith; (2)  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination; and (3)  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b)(2), 
(c)(1)(2)(3).  

The record reflects that the veteran was diagnosed with a 
mature cataract in the left eye and underwent a cataract 
extraction with implantation of an intraocular lens at a VA 
facility in May 1982.  He was seen for follow-up appointments 
after the procedure in July, August and October 1982, and it 
was noted that there was a miscalculation in the power of the 
lens that was implanted.  As a result, he had a high myopia 
in the left eye.  The veteran related that he was unhappy 
with the current situation and requested that the lens be 
removed; however, a physician advised against subsequent 
surgery.  In March and April 1998, a VA physician reported 
that the veteran's significant myopic astigmatism in the left 
eye and anisometropia was secondary to the incorrect 
intraocular lens implant and caused intolerance of spectacle 
correction in the left eye.  As a result, the veteran was 
forced to function without useful vision in the left eye.  
The Board finds that this evidence establishes that the 
veteran has additional left eye disability as a result of the 
May 1982 surgery.  While the RO concluded that the veteran 
did not have additional disability because his visual acuity 
in the left eye prior to the surgery was minimal anyway, it 
is significant that this was the very condition that the 
surgery was designed to relieve and that due to an error 
during the surgical procedure (the implantation of an 
improper lens), the veteran still has no useful vision in the 
left eye.  See 38 C.F.R. § 3.358(b)(1)(ii).  Consequently, 
benefits under 38 U.S.C.A. §  1151 for additional left eye 
disability as a result of surgery performed at a VA facility 
in May 1982 are warranted.  

ORDER

Benefits under 38 U.S.C.A. § 1151 for additional left eye 
disability as a result of surgery performed at a VA facility 
in May 1982 are granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


